I115th CONGRESS1st SessionH. R. 969IN THE HOUSE OF REPRESENTATIVESFebruary 7, 2017Mr. Sean Patrick Maloney of New York (for himself, Mr. Cummings, and Mr. Jeffries) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo amend title 18, United States Code, to establish a corporation to advocate on behalf of individuals in noncapital criminal cases before the Supreme Court of the United States, and for other purposes. 
1.Short titleThis Act may be cited as the Clarence Gideon Full Access to Justice Act or the Gideon Act. 2.Defender Office for Supreme Court Advocacy (a)In generalChapter 201 of title 18, United States Code, is amended by inserting after section 3006A the following: 
 
3006B.Defender Office for Supreme Court Advocacy 
(a)DefinitionsIn this section— (1)the term Board means the Board of Directors established under subsection (d) for the Office; 
(2)the term consult includes, with respect to covered cases— (A)giving advice; 
(B)drafting or editing briefs; (C)providing assistance with moot courts; and 
(D)organizing or coordinating the drafting, editing, and filing of amicus curiae briefs; (3)the term covered case means a noncapital case involving an issue of Federal criminal statutory or constitutional law; 
(4)the term Director means the Director of the Office selected in accordance with subsection (e); and (5)the term Office means the Defender Office for Supreme Court Advocacy established under subsection (b). 
(b)Establishment; purposesThere is established in the District of Columbia a private nonmembership nonprofit corporation, which shall be known as the Defender Office for Supreme Court Advocacy, for the purpose of— (1)advocating on behalf of individuals in covered cases before— 
(A)the Supreme Court of the United States; and (B)when resources permit, the highest court of a State; and 
(2)providing assistance to attorneys advocating on behalf of individuals in covered cases described in paragraph (1). (c)Principal officeThe Office shall maintain its principal office in the District of Columbia. 
(d)Board of Directors 
(1)In generalThe Office shall have a Board of Directors consisting of 18 voting members— (A)6 of whom shall be Federal Public Defenders or Executive Directors of Community Defender Organizations described in section 3006A, elected by the Federal Public Defenders and the Executive Directors of Community Defender Organizations in each district; 
(B)6 of whom shall be attorneys from a panel described in section 3006A(b), elected by the panel attorney district representatives; and (C)6 of whom shall be State or local public defenders from geographically diverse States, who shall be elected by the individuals elected under subparagraphs (A) and (B) not later than 6 months after the date of the first meeting of the Board. 
(2)Staggered terms 
(A)In generalA member of the Board shall serve a term of 4 years, except that the first members elected to the Board under subparagraph (A) or (B) of paragraph (1) shall be divided into Class A and Class B. (B)ClassesClass A and Class B shall each consist of— 
(i)3 members elected under paragraph (1)(A); and (ii)3 members elected under paragraph (1)(B). 
(C)Terms 
(i)Initial termsFor the initial members of the Board— (I)members of Class A shall serve a term of 2 years; 
(II)members of Class B shall serve a term of 4 years; and (III)members elected under paragraph (1)(C) shall serve a term of 4 years. 
(ii)Subsequent termsAll subsequent terms shall be for a term of 4 years. (D)Membership of each classThe membership of each class shall be determined by the members of the Board at the first meeting of the Board of Directors. 
(E)VacanciesInterim elections may be held to fill any vacancies. (3)BylawsThe Board shall establish bylaws to govern the operations of the Office. 
(e)Director 
(1)In generalThe Board of Directors shall appoint a Director for the Office. (2)RequirementThe Director appointed under paragraph (1) shall not be a member of the Board of Directors. 
(f)General requirements for DirectorThe Director shall be learned and experienced in the law applicable to Federal criminal appellate practice. (g)Functions of the Office (1)Grants of petitions for writs of certiorari in the Supreme Court of the United States (A)In generalOn the granting of a petition for a writ of certiorari by the Supreme Court of the United States in a covered case, the Office shall— 
(i)consult with any counsel in a covered case in which the defendant was previously represented by counsel appointed under section 3006A; and (ii)when resources permit, be available to consult with counsel in any other covered case. 
(B)Arguing caseIn any covered case, an attorney described in clause (i) or (ii) of subparagraph (A) may— (i)advocate on behalf of an individual before the Supreme Court of the United States; or 
(ii)permit the Office to advocate on behalf of an individual before the Supreme Court of the United States. (2)Filing of amicus curiae briefsThe Office may file an amicus curiae brief— 
(A)in any covered case in the Supreme Court of the United States; and (B)when resources permit, in a covered case in the highest courts of States. 
(3)Call for the views of the Office; leave to participate in oral argumentIn any covered case— (A)upon request by the Supreme Court of the United States— 
(i)the Office may provide the views of the Office on the covered case; and (ii)an employee of the Office may participate in oral argument as amicus curiae; and 
(B)upon request by the highest court of a State, and when resources permit— (i)the Office may provide the views of the Office on the covered case; and 
(ii)an employee of the Office may participate in oral argument as amicus curiae. (4)Monitoring court decisions and filing petitions for certiorariThe Office may— 
(A)monitor issues in covered cases— (i)on which the courts of appeals of the United States are divided; or 
(ii)that involve significant Federal criminal statutory or constitutional issues; and (B)draft, edit, and file a petition for certiorari in the Supreme Court of the United States on behalf of an individual seeking review by the Supreme Court of the United States of a covered case. 
(5)TrainingThe Office may provide training to carry out the purpose and functions of the Office. (6)Other functionsIn addition to the functions described in paragraphs (1) through (5), the Director may allocate any funds made available to the Office for any other function that the Director determines is necessary to carry out the purposes of the Office, including, when resources permit, advocacy in a covered case before the highest court of a State. 
(h)EmployeesThe Director, subject to general policies established by the Office, has the authority to appoint and remove such employees of the Office as the Director determines necessary to carry out the purposes of the Office.. (b)Technical and conforming amendmentThe table of sections for chapter 201 of title 18, United States Code, is amended by inserting after the item relating to section 3006A the following: 
 
 
3006B. Defender Office for Supreme Court Advocacy.. 
